Order unanimously reversed, writ dismissed, and relators remanded to the custody of the Warden of Auburn Prison. Appeal from order entered June 5, 1964, dismissed as academic. Memorandum: The determination reviewed is contrary to law and weight of evidence. (Appeal by People from order of Supreme Court, Cayuga County, sustaining writ of habeas corpus and ordering the return of relators to Broome County Court for further proceedings and from further order of Supreme Court, Cayuga County, denying motion to vacate prior order.) Present — Williams, P. J., Bastow, Henry, Noonan and Del Veechio, JJ.